The facts presented and the questions raised in this case are similar to those raised and urged in Lee, Comptroller, v. The Cloverleaf, Inc., et al., decided this date.
In addition to restaurants, cafes, cafeterias, lunch counters, and sandwich stands, it is contended that some of the defendants in this case were operating hotels and bars that *Page 441 
were amenable to the tax brought in question. The court below found as a matter of fact that the Comptroller had announced his intention to enforce the taxing provisions of Chapter 166848, Acts of 1935, against hotels and bars as well as restaurants, cafes, cafeterias, lunch counters, and sandwich stands.
We find nothing in Chapter 16848 that could be construed as extending its taxing provisions to hotels. Hotels as such have been repeatedly defined by the statutes of this State and the laws defining them have provided a complete scheme for their regulation and taxation. Chapter 3353, Compiled General Laws of 1937, and Chapter 17062, Acts of 1935.
We find nothing in the bill of complaint with reference to bars except those operated in connection with the hotel, a large part of the patronage of which consists in dispensing drinks with the meals. Chapter 16774, Acts of 1935, provides a complete scheme for manufacturing, selling, and taxing alcoholic beverages of all kinds wherever sold. The tax imposed by this Act was considerable, it was imposed by the same Legislature that imposed the chain store tax and we find nothing in the Act laying the latter tax that would indicate a purpose to extend it to bars operated as an incident to the hotel.
All other questions raised are concluded by what we said in J.M. Lee, Comptroller, v. The Cloverleaf, Inc., et al., decided this date.
The judgement below is affirmed.
Affirmed.
ELLIS, C.J., and BUFORD, J., concur.
WHITFIELD, P.J., and BROWN and CHAPMAN, J.J., concur in the opinion and judgement. *Page 442